Citation Nr: 0737181	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 22, 1980 to November 1, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  As the veteran resided in Idaho, the 
case was transferred to Boise, Idaho, which now has 
jurisdiction of the matter.  

In September 2003, the Board remanded the case to the RO to 
afford the veteran a personal hearing; he cancelled his 
hearing request in December 2003.  

In a February 2005 decision, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim of service connection for post-traumatic 
stress disorder, and then denied the claim on the merits.  
The veteran appealed that part of the February 2005 Board 
decision that denied entitlement to service connection for 
post-traumatic stress disorder on the merits, to the United 
States Court of Appeals for Veterans Claims (Court).  

In a February 2007 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the veteran), 
vacated the Board's February 2005 decision to the extent that 
it denied the veteran's claim on the merits, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

In the Joint Motion to Vacate and Remand dated in February 
2007, the parties indicated that VA did not fully satisfy its 
duty to assist the veteran in this case, pursuant to The 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
it did not appear that VA attempted to acquire any documents 
from the Hampton Roads Correctional Facility, where the 
veteran claims that he was assaulted and abused during his 
in-service incarceration.  He alleges that the assault and 
abuse led to post-traumatic stress disorder.  

As for the duty to notify, it was noted that VA in its two 
VCAA notice letters failed to indicate that VA was unable to 
obtain the veteran's missing service medical records and also 
failed to advise the veteran that he should submit alternate 
forms of evidence to corroborate his contention that he 
experienced an in-service occurrence that resulted in his 
claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertinent to the 
veteran and his assignment to the Hampton 
Roads Correctional Custody Unit, 
particularly during the month of October 
1980.  This includes any "morning 
reports" or "day logs" that might be 
kept.  If no records can be found, or if 
they have been destroyed, the RO should 
ask for specific confirmation of that 
fact.  Any negative replies should be 
clearly indicated in the record.  Notify 
the veteran of the results.  38 C.F.R. § 
3.159(e).

2.  Inform the veteran that evidence from 
sources other than his service records 
(e.g., mental health counseling centers or 
statements from family members, roommates, 
or fellow service members) or evidence of 
behavior changes may constitute credible 
supporting evidence of an in-service 
stressor that is based on personal 
assault, and allow him the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence, in 
accordance with 38 C.F.R. § 3.304(f)(3).  

3.  If deemed necessary based on receipt 
of any additional service records or 
alternate forms of evidence, which 
corroborate the veteran's allegations of 
in-service stressor(s), arrange for the 
veteran to undergo a VA examination by a 
psychiatrist.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies, in 
accordance with DSM-IV, should be 
performed.  

The examiner is asked to furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has 
post-traumatic stress disorder due to the 
verified in-stressor. 

Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

4. After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



